Citation Nr: 1543428	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-43 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to April 12, 2007, and 50 percent disabling from April 12, 2007 through August 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before a Decision Review Officer in April 2009; a transcript is of record.

In April 2015, the RO awarded a 100 percent disability rating for PTSD (effective August 27, 2009).  The Veteran has characterized his claim as one for an earlier effective date; however, this matter is more accurately characterized as one for an increased rating, for the period prior to August 27, 2009, as it arises out of disagreement with the initial ratings assigned following the grant of service connection for PTSD.  

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, from April 2001, the Veteran's PTSD was productive of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD from April 2001 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2014), would serve no useful purpose.

II.  Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula,, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.


IV.  Facts

A January 2007 Board decision granted PTSD, and a February 2007 rating decision assigned a 30 percent disability rating effective from April 2001.  Following an April 2007 VA examination, a May 2007 rating decision assigned a 50 percent rating effective April 12, 2007 (the date of the examination).  Thereafter, the Veteran submitted a notice of disagreement with the initial ratings assigned.  While the appeal was pending, an April 2015 RO decision assigned a 100 percent rating effective August 27, 2009.  The Veteran contends that a 100 percent rating is warranted prior to August 27, 2009.

A January 2001 Vet Center psychological evaluation noted that the Veteran's symptoms included nightmares, impaired sleeping, avoidance of activities, places, and people, memory loss, feelings of estrangement and detachment from others most to all of the time, severe levels of anhedonia for most or all activities, severe reduction in experiencing primary emotions much of the time, moderate sense of foreshortened future, irritability and strong feelings of anger about twice weekly, marked loss of concentration, severe hypervigilance, and marked startle response.  The Veteran's job as a property administrator with the government was in jeopardy.  Being in an office environment with electronic machinery served as an ongoing source of triggers related to his traumatic event producing cognitive intrusions that interfered with his concentration and performance.  His job requirements mainly demanded efficient cognitive abilities.  The impact of that frequency and intensity of his re-experiencing symptoms, combined with the effort required to avoid triggers, suppress reactions to the ones not avoided, and the sleep disturbance collectively diminish his reserve cognitive capacities available as resources for doing his job.  The examiner assigned a GAF of 40, based on major impairment in several areas, such as work, family relations, judgment, thinking and mood.

During April 2001 neuropsychology testing, the Veteran reported that he began experiencing cognitive difficulties since his 1993 stroke.  Specifically, he reported that he cannot read upside down, he had difficulty judging distances and often bumps into people in aisles, he had difficulty manipulating numbers, his handwriting is "shot," no longer able to multitask, his memory has been "gone" since the stroke.  He had difficulty remembering people's names and phone numbers.  He often took numbers down incorrectly.  He needed a card with the date and time written on it in order to remember an appointment.  People told him that he repeated himself and he often misplaced objects.  He lost track of what he was saying.  He read but had trouble remembering what he read.  The Veteran described his mood as "okay" but said that he "can't do the job he used to do."  He had gotten depressed.  He reported some suicidal ideation 1 year ago.  He denied any current suicidal ideation but did voice a passive death wish.  He had problems with anxiety but medication had helped.  He talked about some violent fantasies, but he would not act on them.  He reported difficulty sleeping.  

Testing revealed impaired attention/executive functions, problems with word retrieval and other language functions, diminished fine manual motor speed bilaterally, and problems with learning and retrieval of information, consistent with both left posterior cerebral dysfunction and bilateral frontal/subcortical dysfunction.  The etiology of these problems is likely both the bast cerebrovascular accident and more wide-spread cerebrovascular disease.  Results of mood and personality testing were consistent with a diagnosis of PTSD.  Anxiety/PTSD may be contributing to the degree of attention/executive function impairment, although the majority of this dysfunction is likely due to cerebrovascular disease.   The examiner found that the Veteran will most likely demonstrate occupational difficulties related to behavioral dyscontrol, attention/tracking and memory problems, language impairment and impaired reasoning abilities.

A May 2001 speech pathology assessment indicated that the Veteran reported significant speech and language difficulties for about 1 to 2 years after his stroke.  He still has difficulty with some language tasks, primarily those involving numbers.  Following testing, the examiner found that the Veteran had a mild fluent aphasia characterized by somewhat empty and circumlocutory spontaneous speech and a moderate agraphia.  Auditory comprehension and reading comprehension appeared to be fairly well preserved, although there were numerous errors in reading aloud.  Writing was moderately impaired for material beyond the single word level.  

A September 2001 PTSD/psychology appointment indicated that the Veteran's symptoms had been exacerbated by the recent terrorist attack in NYC.

A November 2001 VA treatment record noted that the Veteran noticed sometimes becoming confused and unable to figure out simple tasks, such as trying to get his leg out while sitting in a picnic table.  He also noted he was unable to gage distances when stepping down steps.  He had noticed his strength was not very good after a friend's dog was able to pull him in certain directions.  A history of left MCA stroke in 1993 with some residual deficits was noted..

On May 2003 VA examination, the Veteran reported that he continued government employment as a property administrator until he retired in February 2002.  He reported that being in an air conditioned environment with electronic machinery served as an ongoing source of triggers related to his traumatic event.  The Veteran continued to experience sleep disturbance.  All along he demonstrated impairment in social, occupational and interpersonal domains.   He tends to have had no social life since discharge.  Tends to be alone.  A number of his family had attempted to contact him but he remained alone and sullen.  A few years back, he went to an uncle's funeral, and people said they looked like him, which was very traumatic for him in that his uncle was laid out in a lieutenant colonel's uniform.  The Veteran suffered a stroke for which he has received treatment and the residuals are very evident in his presentation.  He has had difficulty in memory.

Mental Status Examination (MSE) revealed that the Veteran had become more argumentative and abrasive in his presentation.  The examiner found him in the restroom sitting in a closed toilet stall talking to himself and giving himself instructions.  The Veteran attempted to be cooperative with the interview.  He had a strong olfactory sensation coming from his body.  His hygiene had deteriorated in the 3 years since his previous examination.  His speech was somewhat impaired.  It was difficult for him to speak in sentences.  The Veteran's affective tone was that of an anxious, depressed individual who could become quite tearful.  The Veteran reported he was placed on Zoloft.  His motor activity was tense, agitated and restless.  His judgment was fair but diminishing.   The Veteran reported numbness, flatness and a startle response.  He had been dysthymic and depressed, socially isolated most of his life.  He denied homicidal thinking.  His GAF was 47.

On April 2007 VA examination, the Veteran reported that he was hospitalized one time about 3 years prior.  He had continuing treatment with a psychologist and took sertraline and Ambien.  The Veteran had intrusive thoughts more or less on a daily basis because of the things he experienced in Vietnam.  He had continuing nightmares that interfered with his sleep, and became apprehensive and tense whenever it got dark out.  He startled easily to loud noises and was bothered by the rapid beating of his heart and feelings of shakiness when he thinks about the things that occurred to him in Vietnam.  His mood changed based on things that reminded him of Vietnam.  He avoided radio towers, Vietnamese and Japanese people, and patriotic celebrations.  He startled easily and jumped when a sudden noise went off.  He had excess irritability and loss of short-term memory.  He had not worked in over 6 years.  After retirement, he tried to become a pet caretaker, but his short-term memory made this impossible because he could not remember the dogs' names.  His difficulty with his short-term memory coupled with his PTSD symptoms had made it impossible for him to work.  The Veteran never married.  He had a reasonably good relationship with his relatives in the area.  He has very few leisure activities.  He lived in an apartment building and knew two neighbors there who are also Veterans, and he made a number of friends at a game store where he spent his time.  He had confusion about things and his memory for events is poor.  He had no history of violence or assaultiveness and has had the episode of suicidality but is no longer suicidal.

On MSE, the Veteran was noted to have difficulty with short-term memory as a result of his stroke.  He had emotional lability which may be based more on his stroke than on his PTSD disorder.  He had a sense of impending doom and there was some irritability but it was not large.  Sleep was disturbed, and memory and concentration were impaired, but it was hard to determine whether this was due more to his stroke or to his PTSD.  He had both hypervigilance and hyperarousal.  The examiner found that the Veteran's psychosocial functioning was markedly limited and it was unlikely that the Veteran would ever be able to work in any kind of a full-time job.  His self-care was reasonably good, but not perfect and he did not have any difficulties in interpersonal relationships with his limited social life.  His GAF was 40.

During January 2007 treatment, the Veteran reported continuing problems of PTSD symptoms of varying frequency and intensity, including sleep disturbance, hypervigilance, avoidance of cues, exaggerated startle response to unexpected noise and helicopters overhead, and trauma-associated sensitivity.  

A March 2007 psychology note indicates that the Veteran reported difficulty distinguishing his left from right shoes, and memory problems exacerbated by PTSD-related intrusions.  He lived alone and without external compensatory aides, he lost track of time and tasks.  His personal hygiene was affected as well.  

In a September 2007 psychology note, the examiner noted that the Veteran was retired from a Department of Defense job that he was able to keep because he was a Veteran and his superiors made allowances for him.  The examiner found that it would be difficult for him to maintain employment at a job that was at his pre-military service capacities.  He had a limited social circle and his self-care, especially related to his diet and hygiene, needed improvement.  

On April 2008 VA examination, the Veteran was oriented to time, person and place.  His hygiene was "mildly suspect but not totally aberrant."  His speech was slow and affected by his stroke.  His memory function for recent events is difficult.  He had difficulty remembering the past and names.  It had been the main reason for his unemployment status.  The Veteran's affect was that of an individual who experiences intense emotional lability and is subject to major mood variations.  His motor activity was tense and restless.  His judgment was fair.  There was no evidence of any thought disorders, delusions, disorganized thinking or hallucinations.  His thought process was linear and goal directed.  The Veteran reported no problems with alcohol or substance abuse.  He denied homicidal ideation.  He does experience suicidal ideation from time to time but this was somewhat diminished in the past year due to his medication.  The Veteran continued to have intrusive thoughts of Vietnam on a daily basis and nightmares.    The Veteran had a depressed mood.  He continued to experience impending doom.  The examiner diagnosed chronic and severe PTSD and noted mild social isolation, residuals of stroke, difficulty with activities of daily living including cooking and shopping.  His GAF was 44. The Veteran is unable to be employed due to his PTSD symptoms and his stroke.  


IV.  Increased rating for PTSD

A review of the evidence reflects the difficulty that medical providers have had ascertaining what symptomatology is due to PTSD as opposed to the nonservice-connected stroke residuals.  The recent award of an evaluation of 100 percent for PTSD from August 2009 does not identify any significant symptom change from PTSD than those previously recorded.  The Veteran did present to urgent care on two occasions in 2010 for depression and suicidal ideation, but these symptoms had manifested in earlier reports.  It was still not clear what symptoms were due solely to the organic cognitive dysfunction and what symptoms were functional in nature.  The GAF scores ranging from 40 to 47 during the period in question reflect a serious industrial and social impairment and the clinical records from the period suggest that the impact of the psychological disability was quite profound.  Resolving all doubt in the Veteran's favor, the Board finds that a total schedular rating for the entire appeal period is warranted.  


ORDER

An initial rating of 100 percent for PTSD is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


